1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
7                        SOUTHERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA           )    No. 19-CR-1566-LAB
                                        )
9                       Plaintiff,      )    ORDER TO CONTINUE MOTION
                                        )    HEARING/TRIAL SETTING AND
10          v.                          )    EXCLUDE TIME
                                        )
11                                      )
     PERLA DIANA ARMAS (1),             )
12   GEOVANY JOSUE AGUIRRE (2),         )
                                        )
13                      Defendants.     )
                                        )
14
15
             The United States of America and defendants PERLA DIANA ARMAS
16
     and GEOVANY JOSUE AGUIRRE jointly move to continue the Motion
17
     Hearing/Trial Setting set for July 8, 2019, at 2:00 p.m.
18
             For reasons stated in the affidavit of AUSA Heesch of the
19
     joint motion, incorporated by reference herein, the court finds
20
     the ends of justice served by granting the requested continuance
21
     outweigh the best interest of the public and the defendants in a
22
     speedy trial.
23
             IT IS ORDERED that the joint motion is granted. The Motion
24
     Hearing/Trial Setting shall be continued to September 9, 2019.
25
             IT IS FURTHER ORDERED that the period of delay from the filing
26
     of the joint motion until September 9, 2019, shall be excluded in
27
28    ///                                1
1    computing the time within which the trial must commence under the

2    Speedy   Trial   Act,   18   U.S.C.   §   3161.   No   further   motion   for

3    continuance will be granted.

4         DATED: July 2, 2019

5
                                                                      x
6                                      HONORABLE LARRY ALAN BURNS
                                       Chief United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
